Miller, J.,
concurs in part and dissents in part and votes to modify the order appealed from by deleting the provision thereof adhering to the prior determination granting that branch of the defendants’ motion which was for summary judgment dismissing the complaint and substituting therefor a provision vacating so much of the prior determination and denying that branch of the defendants’ motion, with the following memorandum in which Rosenblatt, J. P., concurs: I do not dis*544agree with the majority’s conclusion that the court providently exercised its discretion in granting the defendants’ motion for permission to serve an amended answer interposing the affirmative defense of release. However, I do not concur insofar as the majority concludes that court was correct to award summary judgment to the defendants on the basis of the release.
"The general rule is that 'a valid release which is clear and unambiguous on its face and which is knowingly and voluntarily entered into will be enforced as a private agreement between the parties’ ” (Thailer v LaRocca, 174 AD2d 731, 733, quoting Appel v Ford Motor Co., 111 AD2d 731, 732). Moreover, it is equally well established that a party who signs a release may not avoid it by claiming that he misunderstood its terms (Cortino v London Terrace Gardens, 170 AD2d 305). However, this rule does not apply in those rare circumstances—as here— when there is compelling evidence that the release does not represent the true intent of the parties (see, Mangini v Mc-Clurg, 24 NY2d 556; Cortino v London Terrace Gardens, supra; Starr v Johnsen, 143 AD2d 130). I believe that the unusual circumstances of this case present such a situation, as the evidence produced strongly casts doubt upon whether the parties in fact intended the release to apply to the plaintiffs physical injuries.
On September 5, 1990, the plaintiff David Best was injured when the car in which he was riding was struck by a car driven by the defendant Nemoto Yutaka. Yutaka was arrested for driving while intoxicated. The injured plaintiff was seen at the hospital on the date of the accident and again two days later. The hospital emergency medical record recited the injured plaintiff’s complaints of "bleeding from throat and blood in urine and swollen sore back and (left) foot swollen”. As a result of those injuries, the injured plaintiff later allegedly developed a bone infection which necessitated the amputation of some of his toes.
The injured plaintiff executed the release on October 3, 1990, less than one month after the accident. When he executed the release, he was not represented by counsel. The release itself presents a question as to its sufficiency. Although it contained a space for the notarization of the injured plaintiffs signature, there was no notarization. The blank spaces on the pre-printed release form were carelessly filled in. The defendants’ names were misspelled and inverted. The release numerically recited the consideration paid as "$6727.00,” yet the amount written out in words was "six thousand twenty seven dollars”. This $700 discrepancy is unexplained. As the plaintiffs now contend, *545either amount, whichever one represents the actual consideration paid, clearly appears to be far more consistent with a book value payment for property damage to an aging BMW automobile, which was totally destroyed in the accident, than with a personal injury claim.
Notably, after the release was executed, the parties proceeded as if the release covered property damage only. This action, commenced in July 1991, seeks only damages for personal injuries. Indeed, the defendants’ answer, filed shortly thereafter, did not assert the release as a defense. For over two years, the parties proceeded with discovery on the personal injury claim. The plaintiffs proffered correspondence from the defendants’ insurance carrier written in 1991, which referred to the release and yet sought additional information from the plaintiffs. A later letter from the carrier requested the disclosure of medical records and inquired into the injured plaintiff’s medical condition. If the carrier believed the release, to which it specifically referred, was intended to cover the injured plaintiff’s physical injuries then there would have been no cause for the insurance carrier to seek out the requested medical information. It was not until the eve of trial—over three years after the injured plaintiff executed the release— that the defendants first moved to amend their answer to assert the release as a defense. Under these circumstances, there is a good deal of merit to support the claim that the release was not intended to cover the injured plaintiff’s personal injuries, and at the very least the issue presents a factual dispute that may not properly be determined as a matter of law.
It is also significant that the plaintiffs have not yet had an opportunity to depose potential witnesses who might have knowledge of the circumstances surrounding the execution of the release. The plaintiffs’ failure to previously seek such discovery is directly attributable to the defendants’ failure to more promptly raise their affirmative defense of release; the release was not previously in issue. Therefore, in light of all of the foregoing circumstances, I find that the appropriate course is to deny the defendants’ summary judgment motion, as these matters all cast the parties’ actual intent into doubt and establish the existence of issues of fact (see, Museums at Stony Brook v Village of Patchogue Fire Dept., 146 AD2d 572).